Citation Nr: 0639602	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-14 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disorder, to include as secondary to the service-
connected left total knee replacement.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected left knee internal derangement for the 
period prior to November 10, 2003.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected traumatic arthritis of the left knee 
for the period prior to November 10, 2003.  

4.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected left total knee replacement for the 
period beginning on January 1, 2005.  

5.  Entitlement to an increased evaluation for the service-
connected sinusitis, currently evaluated as 30 percent 
disabling.  

6.  Entitlement to service connection for a claimed low back 
disorder, to include as secondary to the service-connected 
left total knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the RO in 
March 2003 and January 2004.  

The claims concerning increased ratings for the service-
connected left knee disability, as well as the service-
connected sinusitis, and the claim of service connection for 
a low back disorder, are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran currently is not shown to have a right knee 
disorder that is due to any event or incident of his service 
or that is caused or aggravated by his service-connected left 
total knee replacement.  



CONCLUSION OF LAW

The veteran is not shown to have a right knee disability due 
to disease or injury that was incurred in or aggravated by 
service or proximately due to or the result of the service-
connected left total knee replacement.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006); 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed right knee disorder.  
There is no indication from the claims file of additional 
medical treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a September 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

The Board has reviewed the veteran's service medical records 
in this case and observes that they are negative for any 
complaints or findings referable to a right knee disorder.  

Following service, the x-ray studies from July 1995 were 
within normal limits.  During a January 1998 VA examination, 
the veteran reported popping of the right knee, and the 
examination revealed a finding of crepitus.  

Beginning in August 2000, the veteran complained of a right 
knee injury following giving way of the left knee, and VA x-
ray studies from the same month revealed minimal joint space 
narrowing .  While later private x-ray studies from the same 
month were within normal limits, further private x-rays from 
October 2002 confirmed minimal enthesopathic changes within 
the anterior right patella.  

In September 2003, the veteran underwent a VA orthopedic 
examination addressing the nature and likely etiology of his 
claimed right knee disorder.  The examination revealed 
painful motion of the right knee, as well as crepitus.  While 
finding no disease or injury of the right knee, with normal 
x-ray studies, the examiner did acknowledge right knee pain 
with examination testing.  

However, the VA examiner opined that "it [was] more likely 
than not that the left knee problem ha[d] not caused any 
problems" with the right knee.  

In the present case, the competent evidence of record does 
not substantiate a causal relationship between the veteran's 
service-connected left knee disorder and his claimed right 
knee disorder.  

While the veteran has reported his belief that such a causal 
relationship exists, the only medical report to address the 
question of etiology, from September 2003, indicated that the 
left knee disorder had not resulted in any right knee 
disability.

Indeed, the examiner suggested that there was no disability 
other than pain.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001) (service connection is not warranted 
for pain symptoms alone, without a finding of an underlying 
diagnosis).  

In view of these facts, no action is required to establish 
the "baseline level of severity" of the veteran's 
nonservice-connected disorder, and the newly enacted 
provisions of 38 C.F.R. § 3.310(b) are not directly relevant 
to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. at 394.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
January 2005 Substantive Appeal.  The veteran, however, has 
not been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
claim of service connection for a right knee disorder, to 
include as secondary to his service-connected left total knee 
replacement, and the appeal to this extent must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a right knee disorder, to include as 
secondary to the service-connected left total knee 
replacement, is denied.  




REMAND

In the appealed March 2003 rating decision, the RO continued 
the veteran's then-extant evaluations of 30 percent for the 
service-connected internal derangement of the left knee and 
10 percent for traumatic arthritis of the left knee.  The 
veteran filed a Notice of Disagreement with both denials in 
March 2003.  

Later that same year, on November 10, 2003, the veteran 
underwent a left total knee replacement.  

In a subsequent rating decision, issued in January 2004, the 
RO terminated the 10 percent evaluation for traumatic 
arthritis of the left knee as of November 10, 2003 and 
recharacterized the internal derangement disability as a left 
total knee replacement, with a 100 percent evaluation 
assigned as of November 10, 2003 and a 30 percent evaluation 
effectuated as of January 1, 2005.  

The RO acknowledged in the January 2004 rating decision that 
this action constituted a decrease in the assigned evaluation 
but did not, in the accompanying cover letter, notify the 
veteran of his right to submit evidence or appear for a 
hearing in regard to the decrease.  See 38 C.F.R. § 3.105(e) 
(regarding notification requirements in reduction cases); see 
also 38 C.F.R. § 4.25.  

Subsequently, in a February 2004 Statement of the Case, the 
RO included the issues of an evaluation in excess of 30 
percent for the service-connected left knee internal 
derangement for the period prior to November 10, 2003 and 
entitlement to an evaluation in excess of 10 percent for the 
service-connected traumatic arthritis of the left knee for 
the period prior to November 10, 2003.  The presently 
assigned 30 percent evaluation, which has been in effect 
since January 2005, was not addressed in any manner.  

The Board finds the RO's action in this matter to be very 
problematic in two respects, and further action is necessary 
prior to a Board adjudication of the issues concerning the 
left knee evaluations.  

First, the RO needs to address the question of whether the 
January 2004 reduction, insofar as the 10 percent evaluation 
for left knee arthritis was discontinued, was proper, given 
the notification requirements of 38 C.F.R. § 3.105(e).  

Second, under AB v. Brown, 6 Vet. App. 35, 38 (1993), a claim 
for an increased evaluation remains viable on appeal if the 
percentage evaluation assigned represents less than the 
maximum available under the applicable diagnostic criteria.  

In regard to the evaluation for a left total knee 
replacement, the temporary 100 percent evaluation effective 
in November 2003 until January 2005 was a full grant for that 
period, but the presently assigned 30 percent evaluation is 
demonstrably not.  

As the veteran initiated an appeal at the time that his 
service-connected left knee disorders added up to a 40 
percent evaluation under 38 C.F.R. § 4.25, it logically 
follows that he would be appealing the current and reduced 
single 30 percent evaluation. 

For this reason, the issue of an evaluation in excess of 30 
percent for the service-connected left total knee replacement 
for the period beginning on January 1, 2005 must be addressed 
in a Supplemental Statement of the Case, as it stems from the 
original underlying rating decision and Notice of 
Disagreement.  Id.  

Given the interconnections between the various left knee 
claims and the potential impact of a determination of the 
propriety of the noted rating reduction, the Board finds that 
all of these claims should be readjudicated together prior to 
final Board action.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (regarding "inextricably intertwined" 
claims).  

The Board further finds that an additional VA examination 
would be helpful in determining the presence and extent of 
the current left knee symptomatology, including any related 
pain or instability.  

As to the claim for an increased evaluation for the service-
connected sinusitis, the Board notes that the veteran's last 
VA examination regarding this disorder was conducted in 
December 2002, approximately four years ago.  The recent 
private treatment records, particularly from 2004, reflect 
complaints of additional upper respiratory symptomatology.  

Accordingly, the Board finds that a new VA examination of the 
upper respiratory system is essential to more fully ascertain 
the nature and extent of the veteran's chronic sinusitis 
disability.  See VAOPGCPREC 11-95 (April 7, 1995) (addressing 
the circumstances in which a more contemporaneous VA 
examination is necessary in the context of an increased 
evaluation claim).  

Finally, the Board is aware that the veteran's September 2003 
VA examination revealed no chronic low back disorder, other 
than pain.  Subsequently, however, VA low back x-ray studies 
from January 2005 revealed mild posterior disc space 
narrowing of L4-L5 and L5-S1.  Also, a physical therapy 
report from the same month indicates that the veteran related 
his low back pain to his knee and gait abnormalities.  

In view of this new evidence of a chronic low back disorder, 
the Board finds that a new VA examination is "necessary" 
under 38 U.S.C.A. § 5103A(d) to determine the nature and 
etiology of such disorder, particularly in conjunction with 
the service-connected left knee symptomatology.  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
extent of his service-connected 
sinusitis.  The claims file should be 
made available to the examiner prior to 
the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

Specifically, the examination should 
address the presence and extent of any 
headaches, pain, tenderness, purulent 
discharge, and crusting attributable to 
sinusitis.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

2.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the current extent of his service-
connected left total knee replacement and 
the nature and likely etiology of the 
claimed low back disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

As to the left knee disorder, the 
examiner should conduct range of motion 
and x-ray studies of the left knee.  The 
examiner should comment on any current 
instability, painful motion, functional 
loss due to pain, and increased 
symptomatology upon flare-ups.  

As to the low back, the examiner should 
determine whether it is at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that the veteran has 
current disability that was caused or 
worsened by the service-connected left 
knee disorder.  If a causal worsening of 
the low back disorder is found, the 
examiner should specify what portion of 
the low back disorder existed prior to 
aggravation, to the extent possible.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  The RO should then adjudicate the 
question of the propriety of the January 
2004 rating decision terminating the 10 
percent evaluation for traumatic 
arthritis of the left knee as of November 
10, 2003.  The veteran should be notified 
of this decision and provided with a 
summary of his rights and 
responsibilities in perfecting an appeal 
of this decision.  

4.  After completion of the above 
development, the veteran's appeal should 
be readjudicated.  

This readjudication should encompass the 
claims for an evaluation in excess of 30 
percent prior to November 10, 2003 for 
the service-connected internal 
derangement of the left knee, the claim 
for an evaluation in excess of 10 percent 
for the service-connected traumatic 
arthritis of the left knee (with the 
applicability of the termination date of 
November 10, 2003 pending the action 
taken pursuant to paragraph 2 of this 
remand), and an evaluation in excess of 
30 percent for the service-connected left 
total knee replacement for the period 
beginning on January 1, 2005.  The RO 
should also reconsider the claims for an 
increased evaluation for the service-
connected sinusitis and for service 
connection for a low back disorder, to 
include as secondary to the service-
connected left total knee replacement.  

If the determination of any of these 
claims remains less than fully favorable 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


